DETAILED ACTION
This is responsive to the amendment filed 11 August 2022.
Claims 1-4, 6-11, 13-17 and 19-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
Applicant argues:
Independent claim 1 requires "classifying each sentence into a dialog act of a plurality of dialog acts; for each set of sentences classified into a dialog act, clustering the set of sentences into clusters". Thus sentences are first classified into dialog acts, and then, "for each set of sentences classified into a dialog act" the sentences are clustered: the clustering is thus organized such that clustering takes place only within a set of sentences defined by a dialog act. See, e.g. para. [0032] of the Application as filed, where in one example embodiment: "A separate clustering process may be performed for each group of sentences corresponding to a dialog act; e.g. for each dialog act (and corresponding sentences) a clustering process may be done." 
The Examiner respectfully disagrees. The limitation “classifying each sentence into a dialog act of a plurality of dialog acts” does not require that the sentences are classified in different dialog acts. According to the claim language, he sentences may be classified in a single dialog acts of a plurality of dialog acts.
Applicant further argues:
For these limitations the Examiner cites to Duta, col. 9, 11. 8-11; col. 14, 11. 11-37; and col. 4, 11. 32-44. Duta, col. 14, 11. 11-37 teaches labelling semantically similar sentences, but does not link labelling to clustering, does not teach dividing sentences into sets for the purpose of clustering within sets, and does not teach dialog acts. Duta, col. 9, 11. 8-11 mentions merely "general conversational data"; Duta col. 4, 11. 32-44 teaches clustering based on semantics, not 
APPLICANT(S): Hila KNELLER et al.SERIAL NO.:16/791,316FILED:February 14, 2020Page 10on dialog acts, and Duta does not each clustering as related to a first division as claimed ("for each set of sentences classified into a dialog act, clustering the set of sentences into clusters"). 
Thus Duta's general clustering is performed in a different way, with different results, from the claimed clustering. 
 	The Examiner respectfully disagrees. Duta discloses classifying each sentence (labeling sentences using multiple classifiers) into a dialog act of a plurality of dialog acts (“The training manager labels sentences from the database of sentences using the multiple different text classifiers”, col. 14, lines 11-37, see also “general conversation data” sentences, col. 9, lines 8-11); and for each set of sentences classified into a dialog act, clustering the set of sentences into clusters based on the content of the sentences (computing a semantic similarity for each classifier labeled sentence), each cluster having a cluster label (“The training manager computes a semantic similarity for each labeled sentence”, col. 14, lines 11-37, see also “a clustering algorithm can be a hierarchical "complete linkage" algorithm, which aims at minimizing a cluster diameter, that is, maximizing the semantic similarity between sample utterances in a same cluster. The clustering process can be stopped when the intra-cluster similarity reaches a lower-bound threshold. Each cluster can be labeled by a most frequent label of clustered utterances according to any included database routers”, col. 4, lines 32-44)
Applicant also argues:
Independent claim 1 has been amended to include "training a conversational bot using the language model", limitations previously in claim 5, now cancelled. Duta does not teach this limitation. 
For this limitation, on pages 13-14 of the Office Action, the Examiner cites to Magliozzi, paras. [0045] and [0028]. Magliozzi para. [0028] describes a bot trained using NLP, but Magliozzi does not teach or suggest the use of a language model that is based on cluster labels and does not explain how this specifically claimed model could be used to train a bot. The combination of Duta and Magliozzi does not teach a chat bot trained by the language model, wherein the language model is based on clustering. 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duta (USPN 8,515,736) in view of Magliozzi et al. (US PGPub 2018/0131645).
Claim 1:
Duta discloses a method for creating input data to be used to train a conversational bot the method comprising: 
receiving a set of conversations, each conversation comprising sentences; classifying each sentence into a dialog act of a plurality of dialog acts (“The training manager labels sentences from the database of sentences using the multiple different text classifiers, wherein each of the multiple different text classifiers produces a respective label and classification pairing for each respective sentence from the database of sentences. The training manager also labels sentences from the first set of sentences using the multiple different text classifiers so that each of the multiple different text classifiers produces a respective label and classification pairing for each respective sentence from the first set of sentences”, col. 14, lines 11-37, see also “general conversation data”, col. 9, lines 8-11); 
for each set of sentences classified into a dialog act, clustering the set of sentences into clusters based on the content of the sentences, each cluster having a cluster label (“The training manager computes a semantic similarity for each labeled sentence from the first group of sentences as compared to each labeled sentence from the database of sentences. For each labeled sentence from the first set of sentences, the training manager identifies labeled sentences from the database of sentences that meet a predetermined measure of similarity, such as by reference a specific threshold”, col. 14, lines 11-37, see also “a clustering algorithm can be a hierarchical "complete linkage" algorithm, which aims at minimizing a cluster diameter, that is, maximizing the semantic similarity between sample utterances in a same cluster. The clustering process can be stopped when the intra-cluster similarity reaches a lower-bound threshold. Each cluster can be labeled by a most frequent label of clustered utterances according to any included database routers”, col. 4, lines 32-44); and 
generating a language model based on the cluster labels (“The training manager can then use the identified labeled sentences from the database of sentences and the first set of sentences to train a statistical language model according to the first set of semantic labels”, col. 14, lines 11-37).
Duta does not explicitly disclose training a conversational bot using the language model.
In a system similarly generating a language model, Magliozzi discloses training a conversational bot using the language model (“The language model that is generated based on the first set of data (e.g., knowledge seed) forms the foundational framework based on which the chatbot is initially trained”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of training a conversational bot using Duta’s language model in order to implement machine learning to train the bot (see Magliozzi, [0028]).
Claim 4:
Duta in view of Magliozzi discloses the method of claim 1 but Duta does not explicitly disclose wherein the language model comprises a neural network.
Magliozzi discloses wherein the language model comprises a neural network (“the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of Duta’s language model comprising a neural network because such a model is a well-known standard as evidenced by the list of models listed by Magliozzi (see [0045]).
Claim 7:
Duta in view of Magliozzi discloses the method of claim 1, but Duta does not explicitly disclose wherein the language model is to take as input a series of cluster labels and predict the next cluster label.
Magliozzi discloses wherein the language model is to take as input a series of cluster labels and predict the next cluster label (“Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models”, [0045], note that n-grams predict the nth term based on the (n-1) prior terms).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of Duta’s language model taking as input a series of cluster labels and predict the next cluster label (e.g. n-gram) because n-grams are well-known standards for language modeling (see Magliozzi, [0045]).
Claims 8 and 11:
Duta in view of Magliozzi discloses a system for creating input data to be used to train a conversational bot, the system, comprising: a memory; and one or more processors (Duta, col. 6, lines 3-49) configured to perform the steps of process claims 1 and 4 as shown above.
Claim 14:
Duta discloses a method for generating data to be used to generate an automatic conversational bot, the method comprising: 
for a set of transcripts comprising sentences, grouping the sentences into dialog acts (“The training manager labels sentences from the database of sentences using the multiple different text classifiers, wherein each of the multiple different text classifiers produces a respective label and classification pairing for each respective sentence from the database of sentences. The training manager also labels sentences from the first set of sentences using the multiple different text classifiers so that each of the multiple different text classifiers produces a respective label and classification pairing for each respective sentence from the first set of sentences”, col. 14, lines 11-37, see also “general conversation data”, col. 9, lines 8-11); 
grouping the sentences into clusters, each cluster having a cluster label (“The training manager computes a semantic similarity for each labeled sentence from the first group of sentences as compared to each labeled sentence from the database of sentences. For each labeled sentence from the first set of sentences, the training manager identifies labeled sentences from the database of sentences that meet a predetermined measure of similarity, such as by reference a specific threshold”, col. 14, lines 11-37, see also “a clustering algorithm can be a hierarchical "complete linkage" algorithm, which aims at minimizing a cluster diameter, that is, maximizing the semantic similarity between sample utterances in a same cluster. The clustering process can be stopped when the intra-cluster similarity reaches a lower-bound threshold. Each cluster can be labeled by a most frequent label of clustered utterances according to any included database routers”, col. 4, lines 32-44); and 
training a language model based on the cluster labels (“The training manager can then use the identified labeled sentences from the database of sentences and the first set of sentences to train a statistical language model according to the first set of semantic labels”, col. 14, lines 11-37).
Duta does not explicitly disclose training a conversational bot using the language model.
In a system similarly generating a language model, Magliozzi discloses training a conversational bot using the language model (“The language model that is generated based on the first set of data (e.g., knowledge seed) forms the foundational framework based on which the chatbot is initially trained”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of training a conversational bot using Duta’s language model in order to implement machine learning to train the bot (see Magliozzi, [0028]).
Claim 17:
Duta in view of Magliozzi discloses the method of claim 14 but Duta does not explicitly disclose wherein the language model comprises a neural network.
Magliozzi discloses wherein the language model comprises a neural network (“the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models”, [0045]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of Duta’s language model comprising a neural network because such a model is a well-known standard as evidenced by the list of models listed by Magliozzi (see [0045]).
Claim 20:
Duta in view of Magliozzi discloses the method of claim 14, but Duta does not explicitly disclose wherein the language model is to take as input a series of cluster labels and predict the next cluster label.
Magliozzi discloses wherein the language model is to take as input a series of cluster labels and predict the next cluster label (“Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models”, [0045], note that n-grams predict the nth term based on the (n-1) prior terms).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of Duta’s language model taking as input a series of cluster labels and predict the next cluster label (e.g. n-gram) because n-grams are well-known standards for language modeling (see Magliozzi, [0045]).

Claims 2-3, 6, 9-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duta (USPN 8,515,736) in view of Magliozzi et al. (US PGPub 2018/0131645) and Dobrynin et al. (US PGPub 2019/0205322).
Claim 2:
Duta in view of Magliozzi discloses the method of claim 1, but does not explicitly disclose identifying, in the sentences, slots based in part on the dialog act classifications, the slots used as input to a conversational bot creation process.
In a similar system using sentences to generate a language model, Dobrynin discloses identifying, in the sentences (sentences in “a plurality of electronic documents”, see also [0082]), slots (parameter fields) based in part on the dialog act classifications (“the synthetic document generating component 520 can obtain (e.g., extract, retrieve) a plurality of command templates or at least portions thereof (e.g., with or without parameter fields) based on the action datasets stored by digital assistant server 302. For each of the command templates, the synthetic document generating component 520 can generate a query including at least a portion of the command template, and submit the query to a search engine or remote data repository to retrieve a corresponding search result. The search result for the query can include a plurality of electronic documents, such as content from webpages, social media feeds, PDFs, Internet forum entries, and the like”, [0081]), the slots used as input to a conversational bot creation process (“The digital assistant server 302 can also include a language model generating component 310, which can be employed to efficiently generate an intelligent language model specific to a desired language space, such as commands received from a digital assistant device”, [0065]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of identifying, in Duta’s sentences, slots based in part on the dialog act classifications, the slots used as input to a conversational bot creation process retrieving sentences relevant to a command template or terms included therein (see Dobrynin, [0081]).
Claim 3:
Duta in view of Magliozzi and Dobrynin discloses the method of claim 2 comprising identifying for a slot a set of possible slot values (Dobrynin, [0065] and [0081]).
Claim 6:
Duta in view of Magliozzi and Dobrynin discloses the method of claim 2, comprising training a conversational bot using the language model, clusters and slots (Duta, col. 14, lines 11-37, note that since the combination teaches the language model being based on clusters and slots, training using the language model necessarily implies training using the clusters and slots).
Claims 9-10 and 13:
Duta in view of Magliozzi and Dobrynin discloses a system for creating input data to be used to train a conversational bot, the system, comprising: a memory; and one or more processors (Duta, col. 6, lines 3-49) configured to perform the steps of process claims 2-3 and 6 as shown above.
Claim 15:
Duta in view of Magliozzi discloses the method of claim 14, but does not explicitly disclose identifying, in the sentences, slots based in part on the dialog act classifications, the slots used as input to a conversational bot creation process.
In a similar system using sentences to generate a language model, Dobrynin discloses identifying, in the sentences (sentences in “a plurality of electronic documents”, see also [0082]), slots (parameter fields) based in part on the dialog act classifications (“the synthetic document generating component 520 can obtain (e.g., extract, retrieve) a plurality of command templates or at least portions thereof (e.g., with or without parameter fields) based on the action datasets stored by digital assistant server 302. For each of the command templates, the synthetic document generating component 520 can generate a query including at least a portion of the command template, and submit the query to a search engine or remote data repository to retrieve a corresponding search result. The search result for the query can include a plurality of electronic documents, such as content from webpages, social media feeds, PDFs, Internet forum entries, and the like”, [0081]), the slots used as input to a conversational bot creation process (“The digital assistant server 302 can also include a language model generating component 310, which can be employed to efficiently generate an intelligent language model specific to a desired language space, such as commands received from a digital assistant device”, [0065]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of identifying, in Duta’s sentences, slots based in part on the dialog act classifications, the slots used as input to a conversational bot creation process retrieving sentences relevant to a command template or terms included therein (see Dobrynin, [0081]).
Claim 16:
Duta in view of Magliozzi and Dobrynin discloses the method of claim 15 comprising identifying for a slot a set of possible slot values (Dobrynin, [0065] and [0081]).
Claim 19:
Duta in view of Magliozzi and Dobrynin discloses the method of claim 15, comprising training a conversational bot using the language model, clusters and slots (Duta, col. 14, lines 11-37, note that since the combination teaches the language model being based on clusters and slots, training using the language model necessarily implies training using the clusters and slots).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657